Case: 1:18-cv-00016-DCN Doc #: 120 Filed: 05/07/21 1 of 3. PageID #: 4658




                              UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



MONODE MARKING PRODUCTS,INC.,
                                                               Case No.       1:18-CV-16
       Plaintiff,

       V.                                                     JUDGE DONALD C. NUGENT


COLUMBIA MARKING TOOLS,INC.,

       Defendant.                                             MEMORANDUM OPINION
                                                              AND ORDER




       This matter is before the court on Plaintiff, Monode Marking Products, Inc.'s("Monode")

Motion for Leave to Amend Infringement Contentions. (ECF #106. Defendant, Columbia Marking

Tools,Inc.("Columbia")filed an Opposition,(ECF #111), and the parties respectively filed a Reply

and Sur-Reply, in favor oftheir positions. (ECF #116,117-1). The matter is now fully briefed and

ready for disposition.

       Final infringement contentions are due fifteen days after a claim construction ruling. L.P.R.

3.10(b). A party may amend final contentions"only by order ofthe Court upon a showing of good

cause and absence of unfair prejudice, made in timely fashion following discovery ofthe basis for

such amendment." L.P.R. 3.10(e). Monode claims that an amendment should be allowed because it

timely requested leave to amend after it belatedly received the accused product's somce code, which

is the basis for the amendment. Columbia contends that Monode should not be permitted to amend
 Case: 1:18-cv-00016-DCN Doc #: 120 Filed: 05/07/21 2 of 3. PageID #: 4659




its contentions on this basis because it did not diligently pursue its earlier(timely)request for the

source code following Columbia's request for an enhanced protective order. The Court previously

found, however,that Monode's request for the source code was timely issued and relevant to issues

in the case. It further found that Monode was not dilatory in seeking discovery ofthe source code,

and that it was entitled to obtain the code and explore its relevance through expert depositions. (ECF

#95). It would make no sense to permit discovery ofthe code and then prohibit Monode from using

it to support its claims.

        Columbia also argues that it will suffer prejudice if an amendment is permitted. Columbia

argues that it would be prejudiced by the amendment because during claim construction it agreed to a

construction ofthe term SIVP posited by Monode, which it would not have agreed to if it had been

aware of Monode's new theory ofinfringement. This claim of prejudice does not withstand scrutiny,

however. Columbia agreed to the construction of SIVP before Monode filed its final infringement

contentions. Therefore, had the final contentions included the requested amendments, it would not

have had any effect on the agreed claim construction because the construction was already

established at the time final contentions were filed. Further, in the Joint Status Report filed on

February 24,2020, after final contentions were due, both parties agreed to extend discovery and

reserved "the right to seek leave to amend its final infringement contentions based on new

information it might leam through the completion ofits fact discovery, subject to any objections the

other party may assert." (ECF #45).

       For the reasons set forth above,and based on all ofinformation set forth in the parties' briefs,

the Court finds that Monode has shown good cause to allow an amendment, and allowing the

requested amendment would not prejudice the Defendant. Taking into account all ofthe facts and


                                                  -2-
Case: 1:18-cv-00016-DCN Doc #: 120 Filed: 05/07/21 3 of 3. PageID #: 4660




circumstances, granting leave to amend would best serve the ends ofjustice. Therefore, Plaintiffs

motion is hereby GRANTED.(ECF #106). IT IS SO ORDERED.




                                                   DONALD C. NUGEMT
                                                   UNITED STATES EfeSTRICT JUDGE

Date:             ion




                                              -3 -
